DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received October 21, 2021 has been entered. Support for the Amendment is found in the Applicant’s original disclosure including paragraphs [0011]-[0013] of the Specification. 
Response to Arguments
	The Applicant’s arguments and remarks received October 21, 2021 (“Remarks”) traversing the August 4, 2021 Non-Final Rejection have been fully considered. 
	The Applicant’s arguments in view of the Amendment are persuasive concerning the 35 U.S.C. 112 rejection of Claims 1-13. The rejection is accordingly withdrawn.
	The Applicant’s arguments pertaining to the 35 U.S.C. 103 rejections set forth in the Non-Final Rejection have been fully considered and are persuasive in view of the Amendment. The rejections are accordingly withdrawn.
	Allowable Subject Matter
Claims 1, 2, and 5-13 are allowed.
	The following is an examiner’s statement of reasons for allowance: The prior art of record, taken alone or in combination, does not disclose or suggest the claimed configuration, particularly the membrane electrode assembly of a fuel cell, comprising a gas diffusion layer, a microporous layer, a catalytic layer and an electrolyte membrane that are sequentially stacked, wherein in the direction of air flow, the thickness of the 
	The closest prior art of record is considered to be JP2013/225398A to Sakai (“SAKAI,” previously cited) and US2009/280377 to Ueda (“UEDA,” cited by the Applicant). Neither reference teaches a gas diffusion layer, a microporous layer, a catalytic layer and an electrolyte membrane that are sequentially stacked, wherein in 
	Instead, UEDA teaches a catalytic layer that deacreases progressively in thickness along the direction of air flow (Fig. 5, catalyst layer 61, direction of airflow A) and a composite layer that is similar to the claimed microporous layer but that increases in thickness along the direction of air flow (Fig. 5, composite layer 62). In UEDA, the thickness configuration of the catalyst layer and layer similar to the claimed microporous layer is opposite to that claimed. One of ordinary skill in the art considering UEDA and the art of record would not have been motivated to modify UEDA to arrive at the claimed configuration.
	SAKAI discloses a catalyst layer of an MEA that increases progressively along the direction of airflow similarly to that claimed (Fig. 2, layer 42), however SAKAI does not disclose a microporous layer configured as claimed. Instead, SAKAI teaches a gas diffusion layer 44 that decreases progressively in thickness along the direction of airflow and is coupled to the catalyst layer to comprise a constant summation thickness along the direction of airflow (Fig. 5, gas diffusion layer 44). 
	The gas diffusion layer 44 of SAKAI is porous, comprises carbon, and may comprise a water repellent polymer such as a fluororesin and a water repellent carbon layer composed of a water repellent polymer and carbon powder may be provided on the surfaces of the gas diffusion layers 40 and 44 that are in contact with the catalyst layers. This layer is similar to the claimed microporous layer, however, SAKAI is silent 
	As the Applicant has argued: 
At the air inlet, due to water retention function of a thick microporous layer, water is difficult to escape through the microporous layer, thereby increasing water content at the air inlet and reducing requirement for air pre-humidifying. Although the catalytic layer is thin at the air inlet, performance reduction caused by decrease in dosage of catalyst can be compensated due to a relative high oxygen concentration at the air inlet. At the air outlet, due to the thin microporous layer, the resistance to oxygen transport is small and water easily escapes, thereby decreasing flooding phenomenon; the catalytic layer is relatively thick, and a high dosage of catalyst can provide more active reaction sites, thereby reducing negative effect on performance caused by low oxygen concentration and facilitating maintaining of performance at the air outlet. In this way, water management and material transport can be improved by adjusting gradient distribution of the microporous layerPage 7 of 10 Appl. No.: 16/755,560 Reply to office action of: August 04, 2021and the catalytic layer in thickness, thereby facilitating the balance of water content and oxygen concentration of entire region in the cell, improving the uniform distribution of current density, improving stability of the cell under various temperature and humidity conditions, reducing cost to a certain extent and improving durability. Remarks at 7, 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/           Primary Examiner, Art Unit 1729